 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   AL OTRO LADO, INC., a California                 Case No.: 17CV2366-BAS(KSC)
     corporation; ABIGAIL DOE; BEATRICE
12
     DOE; CAROLINA DOE; DINORA DOE;                   ORDER GRANTING PLAINTIFFS'
13   INGRID DOE; ROBERTO DOE;                         MOTION TO REMOVE STAY ON
     MARIA DOE; JUAN DOE; URSULA                      DISCOVERY & SETTING CASE
14
     DOE; VICTORIA DOE; BLANCA DOE;                   MANAGEMENT CONFERENCE
15   EMILIANA DOE; and CESAR DOE,
     individually and on behalf of all others
16
     similarly situated,
17                                  Plaintiffs,
18   v.
19
     KRISTJEN M. NEILSEN, Secretary,
20   United States Department of Homeland
     Security, in her official capacity; KEVIN
21
     K. MCALEENAN, Commissioner, United
22   States Customs and Border Protection, in
     his official capacity; TODD C. OWEN,
23
     Executive Assistant Commissioner, Office
24   of Field Operations, United States
     Customs and Border Protection ,
25
                                  Defendants.
26
27
28

                                                  1
                                                                          17CV2366-BAS(KSC)
 1           Pursuant to the undersigned’s Chambers Rules, the parties have filed a Joint
 2   Motion, in which plaintiffs request the Court lift the stay on discovery, which has been in
 3   place since January 2018. Defendants oppose plaintiffs’ request.
 4           As set forth in plaintiffs’ request, good cause exists to remove the stay on
 5   discovery. Although defendants have taken steps to preserve evidence, the passage of
 6   additional time increases the likelihood that information will be lost nonetheless, through
 7   fading memories or the inadvertent loss of documents or information. Discovery is not
 8   bifurcated or limited, however, the parties are encouraged to prioritize discovery
 9   necessary for a motion for class certification and to be diligent and efficient in their
10   efforts to do so.
11           The Fed. R. Civ. P. 26(f) conference shall be completed on or before January 18,
12   2019.
13           A Joint Discovery Plan shall be lodged with Magistrate Judge Crawford on or
14   before January 25, 2019. (The date and time for the CMC should be included in the
15   caption of the Joint Discovery Plan.)
16           The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall occur on or
17   before January 25, 2019.
18           Counsel shall appear telephonically on February 1, 2019 at 10:30 a.m. before
19   Magistrate Judge Crawford for a Case Management Conference pursuant to Federal Rule
20   of Civil Procedure 16(b). Plaintiffs’ counsel shall initiate the telephonic conference.
21   Dated: December 28, 2018
22
23
24
25
26
27
28

                                                   2
                                                                                  17CV2366-BAS(KSC)
